Title: To George Washington from William Vans Murray, 11 April 1796
From: Murray, William Vans
To: Washington, George


        
          Sir,
          112. Spruce St. [Philadelphia] 11. Apl 1796.
        
        I find from the atto[r]ney of this district that Randal is in a course of being judicially try’d this time in the Circuit Court—& that I am to be a witness. You will I am sure Sir pardon the solicitude that leads me to request of you that the Proceeding may be stopped—After having done what I conceived my duty demanded of me, & after having encountered many little circumstances extremely painful to my feelings in the doing my duty as a member, I should feel myself in a Situation infinitely painful to me in again appearing in this affair—& appearing if at all, as I must in the world’s eye, as a Prosecutor. If I might be permitted to make a remark, I would observe that what the house has done amounts to every thing desireable in an example that was at once to assert the dignity of the House, and yet avoid the appearances of rigour—That example can not be repeated on a Scale equally great in a Jury Trial—nor can greater publicity be given to it—The appearance too, Sir, of a Second punishment will not perhaps add any thing to the score of government. As I have been so personally concerned in brin[g]ing Randal to one punishment I should feel very grateful if any further proceeding could be arrested before the grand Jury present him. I am with the Sincerest respect Sir Your most obedient Sert
        
          W. V. Murray.
        
      